IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 96-40506

                          Summary Calendar


UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

                               versus
JORGE PULIDO-LOPEZ,
                                            Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas


                          (B-95-280-01)
                         January 3, 1997
Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Jorge Pulido-Lopez appeals his conviction for re-entry into

the United States after deportation in violation of 8 U.S.C. §

1326.    He concedes that he was arrested and deported, that he re-

entered the United States, and that he did not obtain the Attorney

General’s permission to re-enter.       His only argument is that the

government did not present substantial evidence at his bench trial

to prove that he is an alien as required by the statute.           Mr.

Pulido-Lopez urges us to embrace the Ninth Circuit’s rule that


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
warrants of deportation are by themselves insufficient to prove

alienage in criminal trials. United States v. Ortiz-Lopez, 24 F.3d

53, 55-56 (9th Cir. 1994).      See also United States v. Meza-Soria,

935 F.2d 166, 169 (9th Cir. 1991) (“Th[e] difference in burdens of

proof alone should demonstrate that it would be quite improper to

establish the alienage element of the reentry offense through the

use of factual findings in the deportation hearing.”).

      Because the trial court relied on more than the warrant of

deportation to support its finding of alienage, we need not decide

whether to approve of the Ortiz-Lopez rule. The second thumbprint,

which matched Mr. Pulido-Lopez’s thumbprint on the order for

deportation, identified him as a resident of Guadalajara, Mexico.

The court was entitled to believe the government’s testimony that

this information came either directly from Mr. Pulido-Lopez himself

or from yet another form, an I-213 record of deportable alien, that

a   colleague   filled   out   while       interviewing   Mr.       Pulido-Lopez.

Furthermore, the certificate of nonexistence of record issued by

the Immigration and Naturalization Service stated that Mr. Pulido-

Lopez was born in Mexico.

      The documentary evidence of Mr. Pulido-Lopez’s alienage was

substantial.    We need not decide whether a conviction can rest on

evidence   of   alienage   drawn       exclusively    from      a    warrant   of

deportation. See United States v. Contreras, 63 F.3d 852, 858 (9th

Cir. 1995) (holding that the defendant’s admission of alienage at

a deportation hearing and the testimony of a government agent as to

                                       2
alienage were sufficient to support a conviction under 8 U.S.C. §

1326).

     AFFIRMED.




                                3